                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                 FOR THE NORTHERN DISTRICT OF ALABAMA

   Fill in this information to identify your case:
                                                                                                                     Check if this is an amended plan         0
 Debtor 1             LeVetrius Hubbard
                                                                                                                     Amends plan dated: Feb 27,2019
                      Name: First Middle Last


 Debtor 2
 (Spouse, if filing) Name: First MiddleLast



 Case number            19-00825-TOM-13
 (If known)




Chapter 13 Plan

                       Notices

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate
            that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative orders, and judicial
            rulings may not be confirmable.

                      In the fol/owing notice to creditors, you must check each box that applies. Your failure to check a box that applies renders that
                      provision ineffective.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                      You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcycase. If you do not have an attorney,
                      you may wish to consult one.

                      If you opposethe plan's treatment of your claim or any provisionof this plan, you or your attorney must file an objection to confirmationat least
                      7 days before the confirmation hearing, unless otherwise ordered. The BankruptcyCourt may confirm this plan without further notice if no
                      objectionto confirmation is made. See Bankruptcy Rule 3015. In addition,a proper proof of claim must be filed in order to be paid under this
                      plan.

                      The following matters may be of particular importanceto you. Debtor(s)must check each box that applies. Debtor(s)'failure to check a box
                      that applies renders that provision ineffective.
                  D    The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment or no
                       payment at all to the secured creditor.
                  D    The plan requests the avoidance of a judicial lien or non possessory, nonpurchase money security interest, as set out in Part 3, §
                       3.4.
                  D    The plan sets out nonstandard provision(s) in Part 9.



'I'!                     Plan Payments and Length of Plan


2.1 Debtor(s) will make regular payments to the trustee as follows:


              $   330.00                        per biweekly                 for 60                        months

Debtor(s)shall commencepayments within thirty (30) days of the petition date.

2.2 Regular payments to the trustee will be made from future income in the following manner (check all that apply):

       [{]    Debtor(s)will make payments pursuantto a payroll deduction. Debtor(s) request a payroll deduction be issued to:

              FIS ManagementServices

       D      Debtor(s)will make payments directly to the trustee.

       D      Other        (specify method of payment)                                                                                                          _


                                                                               Chapter 13Plan                                                                Page lof6


         Case 19-00825-TOM13                             Doc 23      Filed 05/06/19 Entered 05/06/19 12:41:38                                   Desc Main
                                                                    Document     Page 1 of 9
Debtor(s):     LeVetrius Hubbard                                                  Case number:      19-00825- TOM-13                                   Eff (0 110 1120 19)



2.3   Income tax refunds and return.            Check one.

       o      Debtor(s) will retain any income tax refunds received during the plan term.

       o      Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn
              over to the trustee income tax refunds received during the plan term, if any.

       o     Debtor(s) will treat income tax refunds as follows:

             Estimated income tax refunds have been included in Schedule I, Other Monthly Income

       o      Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.



2.4 Additional      Payment. Check all that apply.


      o      None. If "None" is checked, the rest of § 2.4 need not be completed or reproduced.

2.5   Adequate      Protection   Payments.

      Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof of claim
      in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds are available after
      the proof of claim is properly filed.




                    Treatment of Secured Claims



3.1   Maintenance       of payments    and cure of defaults,     if any, on long-term    secured   debts.   Check one.

       o     None. If "None" is checked, the rest of § 3. 1 need not be completed or reproduced.


3.2   Request for valuation      of security,    claim modification,    and hearing on valuation.      Check one.

      o      None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.



3.3 Secured claims excluded           from 11 U.S.C. § 506 and fully secured claims.           Check one.


      o      None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.

      o      The claims listed below:
                     1. were incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired
                        for the personal use of Debtor(s), or
                     2. were incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value, or
                     3. are fully secured.
             These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee as
             specified below. Unless otherwise ordered, the status and amount stated on a proof of claim or amended proof of claim controls over any
             contrary amount listed below as to the estimated amount of the creditor's total claim, but the interest rate is controlled by the plan.

             The holder of any claim listed below will retain the lien until the earlier of:

                  (a)   payment of the underlying debt determined under nonbankruptcy law, or

                  (b)   discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.




                                                                                                                                                  upon confirmation


             West Creek Furniture            $10.00                          Furniture                      $900.00      6.25   % $67.00          upon confirmation


             Progressive Leasing             $5.00                           Furniture                      $300.00      6.25   % $20.00          uponconfirmation




                                                                              Chapter 13Plan                                                                   Page 2 of6

        Case 19-00825-TOM13                             Doc 23          Filed 05/06/19 Entered 05/06/19 12:41:38                                Desc Main
                                                                       Document     Page 2 of 9
Debtor(s):    LeVetrius Hubbard                                           Case number:   19-00825- TOM- 13                      Eff (0 110112019)




3.4 Section 522(f) judicial lien and nonpossessory, nonpurchase money ("Non-PPM") security Interest avoidance. Check all that apply.

      [{]    None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.




                                                                      Chapter 13 Plan                                                  Page 3 of6

       Case 19-00825-TOM13                       Doc 23       Filed 05/06/19 Entered 05/06/19 12:41:38                     Desc Main
                                                             Document     Page 3 of 9
Debtor(s):    LeVetrius Hubbard                                                Case number:    I9-00825-TOM-1 3                                   Eff(OI/OI/2019)



3.5 Surrender of collateral. Check one.

      o      None. If "None" is checked, the rest of §3.5 need not be completed or reproduced.




                    Treatment of Fees and Priority Claims


4.1 General.

Trustee's fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.



4.2 Chapter 13 case filing fee. Check one.

      o Debtor(s)intend to pay the Chapter 13 case filing fee through the plan.
      o Debtor(s)intendto pay the Chapter 13 case filing fee directly to the Clerk of Court.
4.3 Attorney's fees.

      The total fee requestedby Debtor(s)' attorney is $ 3,500.00                The amount of the attorney fee paid prepetition is $ 500.00

      The balanceof the fee owed to Debtor(s)' attorney is $ 3,000.00              , payable as follows (check one):

      o      $ ~t:?tJ. CtJ at confirmation and $ /OCJ
                                                     -----
                                                                        per month thereafter until paid in full, or

      o      in accordancewith any applicable administrative order regardingfees entered in the division where the case is pending.



4.4 Priority claims other than attorney's fees and domestic support obligations. Check one.

      o      None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.


4.5 Domestic support obligations. Check one.

      o      None. If "None" is checked, the rest of § 4.5 need not be completed or reproduced.




                  Treatment of Nonpriority Unsecured Claims



5.1 Nonpriority unsecured claims not separately classified.
     Allowed nonpriorityunsecuredclaims that are not separately classifiedwill be paid pro rata.


5.2 Percentage, Base, or Pot Plan. Check one.
      o 100% RepaymentPlan. This plan proposesto pay 100% of each allowed nonpriority unsecuredclaim.
      o PercentagePlan. This plan proposes to pay @tJ % of each allowed nonpriority unsecured claim.
      o Pot Plan. This plan proposesto pay $                   , distributedpro rata to holders of allowed nonpriority unsecuredclaims.

      o Base Plan. This plan proposes to pay $                            to the trustee (plus any tax refunds, lawsuit proceeds, or additional
             paymentspursuantto §§ 2.3 and 2.4). Holders of allowed nonpriorityunsecuredclaimswill receive the funds remaining, if any, after
             disbursementshave been made to all other creditors providedfor in this plan.




5.3 Interest on allowed nonpriority unsecured claims not separately classified. Check one.




                                                                           Chapter 13Plan                                                                 Page 4 of6

       Case 19-00825-TOM13                         Doc 23        Filed 05/06/19 Entered 05/06/19 12:41:38                                      Desc Main
                                                                Document     Page 4 of 9
Debtor(s}:    LeVetrius Hubbard                                            Case number:   19-00825- TOM-13                                  Eff(01/01/2019)


     [{]     None. If "None" is checked, the rest of § 5.3 need not be completed or reproduced.


5.4 Maintenance of payments and cure of any default on long-term non priority unsecured claims. Check one.

     o       None. If "None" is checked, the rest of § 5.4 need not be completed or reproduced.
     [(]     Debtor(s)will maintainthe contractual installment payments and cure any default in payments on the nonpriority unsecured claims listed below
             on which the last payment is due after the final plan payment.These paymentswill be disbursed either by the trustee or paid directly by
             Debtor(s),as specified below. The allowed claim for the arrearageamountwill be paid in full and disbursed by the trustee. Unless otherwise
             ordered,the amounts listed on a proof of claim or amended proof of claim control over any contrary amount listed below as to the estimated
             amount of the creditor's total claim, current installment       and "'rro~"'r:.",'




                                                            Disbursedby:

        FedLoan Servicing                 $ 70,000.00
                                                            To begin:
                                                                                                                                                    is
                                                            Forbearance


5.5 Other separately classified non priority unsecured claims. Check one. pass              through
     [{] None. If "None" is checked, the rest of § 5.5 need not be completed or reproduced.




                  Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured. Check one.

      [{] None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.


6.2 The executory contracts and unexpired leases listed below are rejected. Check one.
      [(] None. If "None" is checked, the rest of § 6.2 need not be completed or reproduced.



                   Sequence of Payments



7.1 Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments set
    forth in the administrative order for the division in which this case is pending.




                  Vesting of Property of Estate



8.1 Property of the estate will vest in Debtor(s) (check one):

      [{] Upon plan confirmation.

      o Uponentry of Discharge.

                  Nonstandard Plan Provisions


      [{] None. If "None" is checked, the rest of Part 9 need not be completed or reproduced.



                                                                        Chapter 13Plan                                                              Page 5 of6

       Case 19-00825-TOM13                         Doc 23      Filed 05/06/19 Entered 05/06/19 12:41:38                                Desc Main
                                                              Document     Page 5 of 9
Debtor(s):   LeVetrius Hubbard                                          Casenumber:   19-00825-TOM-13                                Eff(01l01/2019)




                 Signatures


Signature(s) of Debtor(s) (required):


      X      151 LaVetriusHubbard
                                                                       Date May 2,2019



                                                                       Date




Signature of Attorney for Debtor(s):     X    151 Daisy M. Holder
                                                                                                        Date May 2,2019

     Name/AddresslTelephone/Attorneyfor Debtor(s):

     Daisy M. Holder,Attorney at Law
     505 zom Street North, Suite 1625
     Birmingham,Alabama 35203-2605
     Telephone# (205) 251-2334




By filing this document, Debtor(s), If not represented by an attorney, or the Attorney for Debtor(s) certlf(les) that the wording and order of the
provisions in this Chapter 13 plan are Identical to those contained In this district's Local Form, other than any nonstandard provisions Included
in Part 9.




                                                                    Chapter 13 Plan                                                         Page 6 of6

      Case 19-00825-TOM13                    Doc 23      Filed 05/06/19 Entered 05/06/19 12:41:38                              Desc Main
                                                        Document     Page 6 of 9
                             CERTIFICATE OF SERVICE

        I hereby certify that on the   tfd     day of      ~                   , 2019, I
 electronically filed the foregoing pleading with the ClerkOit; Court using the CMlECF
 system which will send notification of such filing to the following:

              Bradford W. Caraway, Trustee
              Chapter 13 Bankruptcy Cases
              Northern District of Alabama
              P.O. Box 10848
              Birmingham, AL 35202

 and I hereby certify that on the ~      day of    271~                  ,2019, I served a
 copy of the foregoing pleading on creditors listed on att~~d Matrix, by depositing a copy
 of the same in the United States mail, properly addressed and postage prepaid.




                                                  ~                   7kcx----..
                                                DaiSY¥.1i~
                                                Attorney for Debtor




 Daisy M. Holder
 Attorney at Law
 1625 Financial Center
 505 20th Street North
 Birmingham, Alabama 35203-2605
 TELEPHONE: (205) 251-2334
 FACSIMILE: (205) 328-8060
 E-MAIL:          holderesq@aol.com




Case 19-00825-TOM13      Doc 23    Filed 05/06/19 Entered 05/06/19 12:41:38      Desc Main
                                  Document     Page 7 of 9
Label Matrix for local noticinq                      PRA Receivables Management, LLC                      U. S. Bankruptcy Court
1126-2                                               PO Box 41021                                         Robert S. Vance Federal Building
Case 19-00825-TOM13                                  Norfolk, VA 23541-1021                               1800 5th Avenue North
NORTHERN DISTRICT OF ALABAMA                                                                              Birminqham, AL 35203-2111
Birminqham
Thu May 2 12:01:14 CDT 2019
Advance America Cash Advance                         Attorney General                                     Axcess Financial/Check 'n Go
592 Fieldstown Road, Ste 112                         US Department of Justice                             7755 Montqomery Road
Gardendale, AL 35071-3430                            10th Street and Constitution Ave NW                  Cincinnati, OH 45236-4197
                                                     Washington, DC 20202-0001


Capital One Bank                                     Check 'n Go                                          FedLoan Servicinq
c/o Portfolio Recovery                               1725 Decatur Hiqhway                                 PO Box 60610
120 Corporate Blvd, Suite 100                        Fultondale, AL 35068-1752                            Harrisburq, PA 17106-0610
Norfolk, VA 23502-4952


Greystar                                             LVNV Fundinq, LLC                                   MIDLAND FUNDING LLC
c/o Winston, Winston, et al                          Resurgent Capital Services                          PO BOX 2011
1800 12th Avenue S                                   PO Box 10587                                        WARREN MI 48090-2011
Birmingham, AL 35205-4812                            Greenville, SC 29603-0587


(p)PORTFOLIO RECOVERY ASSOCIATES LLC                 Proqressive Leasinq                                 Santander Consumer USA
PO BOX 41067                                         256 West Data Drive                                 Attn: Bankruptcy Department
NORFOLK VA 23541-1067                                Draper, or 84020-2315                               PO Box 560284
                                                                                                         Dallas, TX 75356-0284


Synchrony Bank                                       United States Attorney                              West Creek Financial
c/o Midland Credit Management                        Northern District of Alabama                        4951 Lake Brook Dr Suite 350
2365 Northside Drive, Suite 300                      1801 4th Avenue North                               Glen Allen, VA 23060-9274
San Dieqo, CA 92108-2709                             Birmingham, AL 35203-2101


West Creek Furniture                                World Finance Company                                (p)CHAPTER 13 STANDING TRUSTEE
PO Box 5518                                         PO Box 6429                                          ATTN BRADFORD W CARAWAY
Glen Allen, VA 23058-5518                           Greenville, SC 29606-6429                            PO BOX 10848
                                                                                                         BIRMINGHAM AL 35202-0848


Daisy M. Holder                                      LaVetrius Hubbard
1625 Financial Ctr, 505 20th St N                    3200 Avenue I
Birmingham, AL 35203                                 Birmingham, AL 35218-2647




                   The preferred mailing address (p) above has been substituted for the followinq entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC                   Bradford W. Caraway
POB 41067                                            Chapter 13 Standing Trustee
Norfolk VA 23541                                     POBox 10848
                                                     Birminqham, AL 35202-0848


          Case 19-00825-TOM13                 Doc 23      Filed 05/06/19 Entered 05/06/19 12:41:38                          Desc Main
                                                         Document     Page 8 of 9
                The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)PRA Receivables Management, LLC                  End of Label Matrix
PO Box 41021                                        Mailable recipients    22
Norfolk, VA 23541-1021                              Bypassed recipients     1
                                                    Total                  23




          Case 19-00825-TOM13                 Doc 23     Filed 05/06/19 Entered 05/06/19 12:41:38                           Desc Main
                                                        Document     Page 9 of 9
